  Case: 4:20-cr-00080-SNLJ-NAB Doc. #: 2 Filed: 02/06/20 Page: 1 of 1 PageID #: 4



                             UNITED STATES DISTRICT COURT                  SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI                                     FILED
                                  EASTERN DIVISION
                                                                                          FEB - 6 2020
 UNITED STATES OF AMERICA,                          )
                                                                                       U. S. DISTRICT COURT
                                                    )                                EASTERN DISTRICT OF MO
 Plaintiff,                                         )                                         ST.LOUIS
                                                    )
 v.                                                 )

 BRYIAN T. FIPS, SR.,
                                                    )
                                                    )
                                                         4:20CR080 SNLJ/NAB
                                                    )
 Defendant.                                         )

                                          INDICTMENT

                                          COUNT ONE
        The Grand Jury charges that:

               On or about November 8, 2017, in the City of St. Louis, within the Eastern District

of Missouri,

                                       BRYIAN T. FIPS, Sr.,

the Defendant herein, did knowingly and intentionally distribute a mixture or substance

containing a detectible amount of cocaine base (crack), a Schedule II controlled substance.

        In violation of Title 21, United States Code, Section 841(a)(l).



                                              A TRUE BILL.



                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney



RODNEY H. HOLMES, #6244551IL
Assistant United States Attorney
